
	

114 HR 4315 IH: Mental Health Access and Gun Violence Prevention Act of 2016
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4315
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2016
			Ms. Jackson Lee (for herself and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize funding to increase access to mental health care treatment to reduce gun violence.
	
	
 1.Short titleThis Act may be cited as the Mental Health Access and Gun Violence Prevention Act of 2016. 2.FindingsThe Congress finds as follows:
 (1)Suicide is the leading cause of gun related deaths in America. More than 60 percent of deaths by guns in the country are the result of individuals using these weapons as a means to commit suicide. Some of these deaths might have been prevented if there were adequate background checks.
 (2)Victims of domestic abuse are more likely to become victims of homicide when a gun is present. Further, individuals who suffer from mental illnesses are more likely to be victims rather than perpetrators of violence.
 (3)Approximately 1 in 4 American adults have a mental illness and nearly half of all adults in America will develop at least one mental illness during their lifetime.
 (4)Less than half of children and adults with diagnosable mental health problems receive the treatment they need.
 3.Authorization of funding to increase access to mental health care treatment to reduce gun violenceThere is authorized to be appropriated to the Attorney General of the United States, the Secretary of Health and Human Services, and the Commissioner of Social Security $500,000,000 for fiscal year 2017 to carry out programs and activities authorized by provisions of law other than this Act—
 (1)to increase access to mental health care treatment and services; and (2)to encourage and assist the reporting of relevant disqualifying mental health information to the National Instant Criminal Background Check System.
			
